ORDER

Terry Shane Metzenbaum, an Ohio citizen, appeals pro se a district court order dismissing a complaint he filed for lack of *730subject matter jurisdiction. This case has been referred to a panel of the court pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Metzenbaum filed this complaint seeking monetary damages from a federal district court judge whose rulings in an earlier case Metzenbaum had filed were alleged to have violated 42 U.S.C. § 1985. The district court sua sponte dismissed the complaint for lack of subject matter jurisdiction. On appeal, Metzenbaum argues that the sua sponte dismissal without a hearing or an opportunity to amend was erroneous.
Upon review, we conclude that this case was properly dismissed for lack of subject matter jurisdiction, as it was unsubstantial and absolutely devoid of merit. Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.1999). The named defendant was entitled to absolute judicial immunity. Barnes v. Winchell, 105 F.3d 1111, 1115-16 (6th Cir. 1997). The sole issue raised by Metzen-baum on appeal is that he was not afforded a hearing or an opportunity to amend. However, he does not cite any information that he could have presented at a hearing or in an amended complaint which would have altered the outcome of this case. Where a complaint is so unsubstantial as to deprive the court of jurisdiction, sua sponte dismissal is proper. Apple, 183 F.3d at 479. Therefore, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.